DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  The instant Office Action is in response to Applicant’s arguments filed on 10/20/2020.
Claims 1-24 are pending. Claims 1, 7, 13 and 19 are the base independent claims.  Claims 1, 7, 13 and 19 are amended.

Response to Arguments/Amendment
Regarding claim 1, Applicant files arguments with respect to the amendment: see page 10 of the Remark, “…because Hammarwall discloses only a single MCS table that is known to a UE. For example, at paragraph [0030]…”
--In response, the arguments have been fully considered but they are not persuasive.  Examiner respectfully disagrees Applicant’s argument regarding Hammarwall’s disclosure which shows a single MCS table is known to both the base station and the UE.  It is understood the example in par 30 shows how a MCS table is known (i.e. predefined) to the base station and the UE, and the determination of the modulation and coding for communications between the base station and the UE is based on the reporting of MCS index and CQI index (see par 35).  In addition, Hammarwall discloses a second exemplary MCS table and CQI table (see fig. 8 and fig. 9) corresponding to the second MCS table configuration.  The second MCS table configuration can be applied (or switched) based an instruction from the base station (see par 46), and then the determination of the modulation and coding is based on CQI index/MCS signaling referenced to the second MCS table (see par 61).  Further, a plurality of MCS tables known to both the base station and the UE.” 
Applicant extends the arguments: “…If both the first and second MCS tables described in Hammarwall were known to the UE, there would be no need for a requirement to maintain the entries between both tables…”
--In response, the arguments have been fully considered but they are not persuasive.  Examiner respectfully disagrees the argument.  Since Hammarwall describes the table configuration for UE is switchable based on an instruction received from BS (see par 46).  Thus, maintaining the MCS entries in both tables is irrelevant to the predefined condition of the two tables in the UE or base station.  These tables and entries are used for referencing the indices.  In fact, the fall back of Hammarwall pointed out by Applicant is solving a completely different problem (see par 53).

Regarding claim 5, Applicant files arguments in page 11: “…not a disclosure of distinct groups of uplink MCS tables and downlink MCS tables within a plurality of MCS tables from which an MCS table is selected…”
--In response, the arguments have been fully considered but they are not persuasive.  Examiner respectfully disagrees the argument.  Under BRI and without 

Regarding other base claims, because the patent scopes of the limitations in the independent claims are the same as in claim 1, therefore the claims are rejected based on the same reason given to claim 1 mutatis mutandis.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-24 are rejected under 35 U.S.C. 103 as obvious over Sumasu et al (US 2009/0010211) in view of Hammarwall et al (US 2015/0381310).
Regarding claims 1 and 7, Sumasu discloses a method of wireless communication and a related apparatus, comprising: means for (fig. 3; e.g. terminal rank detection section 108) determining, by a base station (fig. 5; e.g. base station apparatus), a set of transmission characteristics (par 49-51; in one embodiment, terminal rank information is obtained by base station apparatus; also see par 26) related to a transmission environment of a served user equipment (UE) (fig. 5; e.g. communication terminal device);
means for (fig. 3; e.g. MCS table selecting section 109) selecting, by the base station, a modulation and coding scheme (MCS) table from a plurality of MCS tables based on the set of transmission characteristics (par 51; base station apparatus selects an MCS table based on the terminal rank information), wherein each of the plurality of MCS tables includes a set of MCS values selected for improved performance with transmission conditions associated with one or more characteristics of the set of transmission characteristics (par 52-54; for example, each MCS table includes MCS levels indicating SINR ranges and an appropriate MCS level is selected to decrease error rate; also see fig. 13); and
means for (fig. 3; e.g. radio transmitting section 158) transmitting an indication of the selected MCS table to the served UE by the base station (par 51; base station apparatus transmits downlink data representing the determined modulation scheme and coding rate to the communication terminal apparatus).
Although Sumasu discloses transmitting downlink data representing the determined MCS table, Sumasu does not disclose at least one MCS table known to both the base station and the UE, including:

However, it is obvious in view of Hammarwall:
In par 30-31, the first MCS table and the first CQI table are thus predefined and known to the UE, for example the tables currently used in LTE for signaling between radio nodes and UEs for enabling link adaptation. Since the MCS table is configured by the radio node or a base station, it is understood that the MCS table is known both by the base station and the UE, and this applies to second MCS table and the second CQI table.  Also see par 98, i.e. the radio node and UE can share the majority of the MCS/CQI entries in the first and second MCS/CQI tables; and also see par 35, 46, 53 and 61, therefore entries of more than one tables can be shared and may be known to the UE and the base station, and be used for reference.
In view of the above, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of communication protocol configured for the electronic system of Hammarwall with the electronic system of Sumasu. One is motivated as such to minimize implementation effort (Hammarwall, par 98).

Regarding claims 13 and 19, Sumasu in view of Hammarwall also inherently discloses a non-transitory computer-readable medium executable by a computer, also a processor and a memory of the apparatus for performing the method of claim 1 (see Sumasu, Background Art; i.e. the system is compatible in 3GPP which is a standard for mobile communication network, hence requires the use of modern computers). 

Regarding claims 2, 8, 14 and 20, Sumasu discloses:
wherein the set of transmission characteristics includes one or more of (examining note: since the claim shows an limitation in alternative form, the prior art may teach either or both limitations):
a frequency selectivity of a channel of communication with the served UE; a resource block allocation for communication with the served UE; a transmission mode for communication with the served UE; a deployment of  transmission/reception points (TRPs) in communication with the served UE;
a rank indicator for communication with the served UE; and a precoding scheme for communication with the served UE (par 49-51; in one embodiment, terminal rank information is obtained by base station apparatus; also see par 26).

Regarding claims 3, 9, 15 and 21, Sumasu discloses:
wherein the transmitting includes one of (examining note: since the claim shows an limitation in alternative form, the prior art may teach either or both limitations): semi-statically transmitting the indication to the served UE; or dynamically transmitting the indication to the served UE (par 49; the downlink data is transmitted according to a start request, hence its response may be dynamic).

Regarding claims 4, 10, 16 and 22, Sumasu discloses:
wherein the dynamically transmitting is in response to the determining of one or more of the set of transmission characteristics (par 49; the downlink data is transmitted according to a start request, hence its response may be dynamic).

Regarding claims 5, 11, 17 and 23, Hammarwall discloses:
wherein the plurality of MCS tables includes: a plurality of uplink MCS tables for uplink communications; and a plurality of downlink MCS tables different from the plurality of uplink MCS tables for downlink communications (par 35; MCS for downlink; par 99; the solution may be applied to downlink and uplink; hence obviously the solution can be applied to uplink and downlink MCS tables).
In view of the above, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of communication protocol configured for the electronic system of Hammarwall with the electronic system of Sumasu. One is motivated as such to minimize implementation effort (Hammarwall, par 98).

Regarding claims 6, 12, 18 and 24, Sumasu discloses:
wherein the transmitting includes one of (examining note: since the claim shows an limitation in alternative form, the prior art may teach either or both 
transmitting the indication of the selected MCS table for downlink-only communication to the served UE; or
transmitting the indication of the selected MCS table for uplink and downlink communications with the served UE (par 99; the resource allocation may be applied to downlink channel or uplink channel, thus the MCS table may be specific for the appropriate channel).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAOTANG WANG whose telephone number is (571)272-4023.  The examiner can normally be reached on 10:00-18:00 ET (M, W, TH & alternate F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL THIER can be reached on 571-272-2832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.